Citation Nr: 1749448	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether basic elegibility exists for educational assistance pursuant to Chapter 30, Title 38, United States Code (Montgomery GI Bill) based on the Veteran's active duty service.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 18, 1994 to February 9, 1997 and had additional service in the National Guard.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in Atlanta, Georgia (RO).

The Veteran testified at a December 2011 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  The appeal was remanded for additional development in November 2013.  The requested development has been completed and the case is once again before the Board. 

Because the Board has found, in the decision below, that basic eligibility exists for educational assistance pursuant to Chapter 30, Title 38, United States Code (Montgomery GI Bill) based on the Veteran's active duty service; the Agency of Original Jurisdiction (AOJ) should address whether the Veteran's application for Chapter 30 benefits was otherwise sufficient, to include the question of whether the application was received before the delimiting period for receiving educational benefits.  This question has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1. The Veteran enlisted in the United States Army for a period of three years; she was involuntarily separated in February 1997 due to physical disability incurred as a result of injury in service.  

2.  The Veteran was discharged or released from active duty on the basis of a service-connected disability (bipolar disorder).


CONCLUSION OF LAW

The requirements for basic eligibility for Montgomery GI Bill educational assistance benefits under Chapter 30, Title 38, United States Code, have been met. 38 U.S.C.A. §§ 3011, (West 2014); 38 C.F.R. §§ 21,7040, 21.7042 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic educational assistance benefits under the provisions of Chapter 30 Montgomery GI Bill (MGIB), provides, among other things, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2016).  The program is available to individuals who meet certain criteria of basic eligibility.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2016).

Under 38 U.S.C.A. § 3011 (a)(1)(A) (West 2015) and 38 C.F.R. § 21.7042 (a)(1) (2016), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011 (a)(1)(A)(i); 38 C.F.R. § 21.7042 (a)(2).

The evidence of record shows that the Veteran first entered into active duty on April 18, 1994.  Therefore, she has met the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042.  Department of Defense records indicate that the Veteran enlisted in the United States Army for a period of three years.  Her DD Form 214 and military personnel records show that she was involuntarily separated in February 1997 due to "physical disability incurred as a result of injury in service."  

While the record shows that the Veteran had additional service with the Army National Guard prior to her April 1994 enlistment, she did not serve for three years of continuous active duty, nor was her initial obligated period of active duty less than three years.   However, a veteran need not have served the requisite amount of time pursuant to 38 C.F.R. § 21.7042 (a)(2) if that individual was discharged or released from active duty for any one of the following reasons: 

(i) For a service-connected disability, or (ii) For a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) Under 10 U.S.C. 1173  (hardship discharge), or (iv) For convenience of the government (A) After completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) After completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) Involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) For a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  

38 C.F.R. § 21.7042 (a)(5).

The Board finds that basic eligibility for Chapter 30 educational benefits has been established because the Veteran was discharged or released from active duty due to a service connected disability.  See 38 C.F.R. § 21.7042 (a)(5)(i).  The record shows that the Veteran was involuntarily separated from service in February 1997 due to physical disability incurred as a result of injury in service.  In that regard, her DD Form 214 for the period in question shows that the appellant served for 2 years, 9 months, and 10 days.  Her type of separation was "retirement" under honorable conditions.  The separation authority, AR-635-40, NGR 40-3, indicates that she had an involuntary retirement/ separation for medical unfitness.  Her separation code, SKF, indicates Temporary Disability-Retired which coincides with the narrative reasons for separation.

Personnel records and Physical Evaluation Board Proceedings leading up to the Veteran's separation show that she was hospitalized for bipolar disorder in May 1996, was found medically unacceptable for retention, and was referred for Physical Evaluation Board Proceedings.  Physical Evaluation Board Proceedings identified a disability of bipolar disorder and found that the medical condition prevented satisfactory performance of her duty. The appellant was placed on the Temporary Disability Retirement list, and her disability was initially rated at 30 percent.  A February 1997 decision from the Department of the Army shows that the Veteran was released from duty because of physical disability incurred as a result of injury while entitled to receive basic pay.  In a February 1999 rating decision, service connection was established for bipolar disorder as being directly related to military service, effective the date of her separation from service in February 1997.  Accordingly, the evidence of record shows that the Veteran was discharged or released from active duty on based on her service-connected bipolar disorder, and basic eligibility for benefits under the provisions of Chapter 30 Montgomery GI Bill has been established.  See 38 U.S.C.A. § 3011 (a)(1)(A) and 38 C.F.R. § 21.7042 (a)(2), (5).  

As noted in the introduction, while basic eligibility has been established, the Board finds that the AOJ should address whether the Veteran's application for Chapter 30 benefits was otherwise sufficient, to include the question of whether the application was received before the delimiting period for receiving educational benefits, and this matter has been referred to the AOJ.


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 30, Title 38, United States Code based on the Veteran's active duty service is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


